DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 17 May 2022 has been entered. Claims 1-12, 18-20, and 23-27 remain pending in this application.  Claims 1, 4, 5, 12, and 18  have been amended and claims 21-22 have been canceled.  Claims 26-27 have been newly added. 

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant has argued that in Chen, the resistor 14 is not connected in series with the capacitor in unit 20, that there are multiple other current paths connected to the node between the resistor 14 and capacitor.  As such, Applicant argues Chen fails to disclose the passive circuit comprising a resistor connected in series with a capacitor and where the passive circuit is connected between the first input of the comparator and a fixed potential.   The Examiner has carefully considered these arguments but respectfully disagrees for the following reasons. 
The rejection does not rely upon the resistor 14 as the claimed resistor coupled in series with a capacitor.  The rejection relies upon the resistor and capacitor both within the unit 20.  Specifically, unit 20 in Fig. 3 of Chen includes a capacitor connected to the inverting input of the amplifier and a feedback resistor also connected to the inverting amplifier.  As is known in the art, current does not enter the amplifier and therefore the capacitor and resistor are in series.  
Regarding claims 2-3, 5-12, 18-20, 23-25, and 27, Applicant has relied on the same arguments presented with respect to claim 1.  These arguments have been fully considered but are not persuasive for at least the reasons set for above with respect to claim 1.  Claims 4 and 26 are objected to below as containing allowable subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 7, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. WO 2012007195 (Chen).
Regarding claim 1, Chen teaches (Fig. 3) an apparatus comprising: 
a transformer (see Fig. 3 – transformer with conductor 11, magnetic ring 12, and coil 10) comprising: 
a primary winding (conductor 11),  
a secondary winding (coil 10) comprising: a first terminal and a second terminal (see Fig. 3 – coil 10 has two ends considered first and second terminals) and 
a sensor circuit (see Fig. 3 – circuitry as shown) comprising:
a feedback loop (see Fig. 3 – feedback unit 30), 
a hysteresis unit (see Fig. 3 – comparator 16 includes resistive divider feedback considered the hysteresis unit), 
a passive circuit configured to provide an alternating current (AC) current increase through the secondary winding at a point in the sensor circuit (see Fig. 3 – capacitor and resistor in unit 20.  Unit 20 provides the polarity of the voltage output by source 18 to the coil 10.  See pg. 7 lines 15-28), wherein the passive circuit comprises a resistor coupled in series with a capacitor (see Fig. 3 – resistor and capacitor in series in unit 20) ,
a comparator (comparator 16) comprising: a first input (inverting input of comparator 16), a second input (non-inverting input of comparator 16), and an output (output of comparator 16), wherein: 
the output of the comparator is connected to the first terminal of the secondary winding (see Fig. 3 – output of comparator 16 is connected to one end of coil 10 through voltage source 18),  
the feedback loop is connected to the second terminal of the secondary winding (see Fig. 3 – feedback unit 30 connected to other end of coil 10) and the first input of the comparator (see Fig. 3 – feedback unit 30 connected to inverting terminal of comparator 16) and 
the hysteresis unit is connected to the second input of the comparator (see Fig. 3 – resistive divider feedback path of comparator 16, considered the hysteresis unit, is connected to the non-inverting input of comparator 16),
the passive circuit is connected between the first input of the comparator and a fixed potential (see Fig. 2 – resistor and capacitor in unit 20 also connect to the inverting terminal of the comparator 16 and are located between ground after element 14).
Regarding claim 2, Chen teaches (Fig. 3) the apparatus of claim 1, wherein the primary winding is configured to carry a direct current (DC) and an alternating current (AC) (see abstract – current to be measured, as carried by conductor 11, is AC or DC).
Regarding claim 5, Chen teaches the apparatus of claim 1, wherein the fixed potential is ground (see Fig. 3 –  fixed potential in the circuit shown in Fig. 3 is ground).
Regarding claim 6, Chen teaches (Fig. 3) the apparatus of claim 1, wherein the hysteresis unit comprises a threshold, and the threshold comprises is a symmetrical threshold or an asymmetrical threshold (see Fig. 3 – resistor divider associated with comparator 16 generates a threshold which is symmetrical).
Regarding claim 7, Chen teaches (Fig. 3) the apparatus of claim 1, wherein the transformer further comprises:
a magnetic core (magnetic ring 12) comprising at least one aperture (ring 12 has aperture through which conductor 11 is positioned), wherein windings of the primary winding and the secondary winding on the magnetic core pass at least once through the at least one aperture (see Fig. 3 – conductor 12 and coil 10 pass through aperture in ring 12).
Regarding claim 11, Chen teaches (Fig. 3) the apparatus of claim 1, wherein a number of turns of the secondary winding (coil 10) is greater than a number of turns of the primary winding (coil 10 has more turns than conductor 11).
Regarding claim 12, Chen teaches (Fig. 3) the apparatus of claim 1, wherein the comparator is configured to run at a free running frequency (see Fig. 3 – free running oscillator as no clocking signals are provided).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2012007195 (Chen) in view of Mende et al. US 2007/0257663 (Mende).
Regarding claim 3, Chen teaches (Fig. 3) the apparatus of claim 1, but does not teach wherein the primary winding comprises more than one winding, and wherein the primary winding is configured to sense at least one of: a differential current flow or a common mode current flow. 
Mende teaches the primary winding comprises more than one winding (see Fig. 1 – multi-turn primary winding 16), and wherein the primary winding is configured to sense at least one of: a differential current flow or a common mode current flow (common mode current measurement of current in conductor 14.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary winding taught by Chen to include multiple windings for sensing common mode current flow as taught by Mende as not more than predictable use of prior art elements according to established functions.  Mende teaches that the use of multi-turn primary windings or the single insertion of the conductor 14 through the aperture in the ring shaped core are equivalent (see para [0014]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2012007195 (Chen) in view of Platise US 2015/0233977 (Platise).
Regarding claim 8, Chen teaches (Fig. 3) the apparatus of claim 7, but does not teach wherein a first cross-sectional area of the magnetic core over a first magnetic path of the magnetic core is smaller than a second cross sectional area over a second magnetic path of the magnetic core, and wherein the second magnetic path is longer than the first magnetic path.
Platise teaches (Fig. 3) a first cross-sectional area of the magnetic core over a first magnetic path of the magnetic core is smaller than a second cross sectional area over a second magnetic path of the magnetic core (see Fig. 3 – openings 5 make flux path in that area smaller than remainder of the core), and wherein the second magnetic path is longer than the first magnetic path (path around core outside of the areas with openings 5 is larger than the path at openings 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core taught by Chen to have a first path with a smaller cross section as taught by Platise in order to create a measuring region that is small compared with the overall size of the core such that undesired interference have less influence as taught by Platise (see para [0013]).

Claims 9, 10, 18-20, 23, 25, and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2012007195 (Chen) in view of Milkovic US 4,492,919 (Milkovic).
Regarding claim 9, Chen teaches the apparatus of claim 1, wherein the primary winding comprises a first conductor (see Fig. 3 – conductor 11) wherein the first conductor passes through an aperture of a magnetic core (conductor 11 passes through aperture in ring 12).
Chen does not teach wherein the first conductor is connected in parallel with a second conductor, and the second conductor does not pass through the aperture of the magnetic core.
Milkovic teaches (Fig. 2A) the first conductors (branch 14) is connected in parallel with a second conductor  (see Fig. 2a – branches 11a and 14 are parallel connected) and a second conductor (branch 11a) does not pass through the aperture of the magnetic core (see Fig. 2 – 11a bypasses the transformer 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conductor carrying current taught by Chen to be two parallel conductors with one conductor bypassing the magnetic core as taught by Milkovic in order to evaluate larges magnitudes of current by splitting the current flow to thereby reduce the magnitude of current in the measurement branch as taught by Milkovic (see col. 1, lines 10-16).
Regarding claim 10, Chen teaches the apparatus of claim 9, but does not teach wherein current is divided between the first conductor and the second conductor, and a resistivity of the first conductor is greater than a resistivity of the second conductor.
Milkovic teaches the current is divided between the first conductor and the second conductor (see Fig. 2A – current divided between branches 11a and 14), and a resistivity of the first conductor is greater than a resistivity of the second conductor (see col. 3, line 2 – col. 4, line 62 – resistance of 14a is higher than that of 11a,b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conductor carrying current taught by Chen to be two parallel conductors with the first conductor having a higher resistance as taught by Milkovic in order to evaluate larges magnitudes of current by splitting the current flow to thereby reduce the magnitude of current in the measurement branch as taught by Milkovic (see col. 1, lines 10-16).
Regarding claim 18, Chen teaches (Fig. 3) an apparatus capable of performing the method comprising:
wherein a first conductor (conductor 11) passes through a magnetic core (conductor 11 passes through magnetic ring 12) and conducts a first portion of the current (current conducted in conductor 11);
inducing, from the first portion of the current conducted through the first conductor (conductor 11), secondary current in a winding wrapped around the magnetic core (coil 10 carries current induced by current in conductor 11), wherein the winding is coupled to a circuit (see Fig. 3 – circuit associated with coil 10), and the circuit comprises:
a feedback loop (see Fig. 3 – feedback unit 30) stabilizing a voltage at a first input to a comparator (feedback loop 30 feeds the feedback module 20 which stabilizes voltage to inverting input of comparator 16) and a hysteresis unit coupled to a second input of the comparator (resistive divider feedback connected non-inverting input of comparator 16 is considered the hysteresis unit), and wherein the hysteresis unit is configured to perturb the feedback loop (see Fig. 3 – resistive divider is connected to feedback loop 30 and therefore perturbs it); and
measuring the second portion of the current in the conductor by measuring a voltage output of the circuit caused by feedback loop perturbations indicative of the  portion of the current in the conductor (detection circuit 40 measures the voltage signal over sampling resistor 14 to obtain a current signal.  Resistor 14 is connected to feedback unit 30 and thus corresponds to perturbations inducted by feedback unit 30),
providing, with a passive circuit, wherein the passive circuit comprises a resistor coupled in series with a capacitor (see Fig. 3 – capacitor and resistor in unit 20.  Unit 20 provides the polarity of the voltage output by source 18 to the coil 10.  See pg. 7 lines 15-28), an alternating-current (AC) current increase through the winding at a point in a sensor circuit (see Fig. 3 –Unit 20 provides the polarity of the voltage output by source 18 to the coil 10.  See pg. 7 lines 15-28); and connected the passive circuit between the first input of the comparator and a fixed potential (see Fig. 2 – resistor and capacitor in unit 20 also connect to the inverting terminal of the comparator 16 and are located between ground after element 14).
Chen does not teach carrying current through two parallel connected conductor and a second conductor of the two parallel connected conductors bypasses the magnetic core and conducts a second portion of the current.
Milkovic teaches (Fig. 2A) carrying current through two parallel connected conductors (see Fig. 2a – branches 11a and 14) and a second conductor (branch 11a) of the two parallel connected conductors bypasses the magnetic core (see Fig. 2 – 11a bypasses the transformer 16) and conducts a second portion of the current (11a conductors current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of carrying current taught by Chen to include using two parallel conductors with one conductor bypassing the magnetic core as taught by Milkovic in order to evaluate larges magnitudes of current by splitting the current flow to thereby reduce the magnitude of current in the measurement branch as taught by Milkovic (see col. 1, lines 10-16).
Regarding claim 19, Chen teaches the method of claim 18, further comprising:  
carrying both a direct current (DC) and an alternating current (AC) through the conductor (see abstract – current to be measured, as carried by conductor 11, is AC or DC).
Chen does not teach two parallel connected conductors.
Milkovic teaches two parallel connected conductors (see Fig. 2A – branches 11 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of carrying current taught by Chen to include using two parallel conductors as taught by Milkovic in order to evaluate larges magnitudes of current by splitting the current flow to thereby reduce the magnitude of current in the measurement branch as taught by Milkovic (see col. 1, lines 10-16).
Regarding claim 20, Chen teaches (Fig. 3) the method of claim 19,  further comprising passing the winding (coil 10) and the first conductor (conductor 11) pass at least once through the-at least one aperture of the magnetic core (coil 10 and conductor 11 pass through aperture of the magnetic ring 12).
Chen does not teach two parallel connected conductors.
Milkovic teaches two parallel connected conductors (see Fig. 2A – branches 11 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of carrying current taught by Chen to include using two parallel conductors as taught by Milkovic in order to evaluate larges magnitudes of current by splitting the current flow to thereby reduce the magnitude of current in the measurement branch as taught by Milkovic (see col. 1, lines 10-16).
Regarding claim 23, Chen teaches (Fig.3 ) the method of claim 18, wherein the hysteresis unit comprises a threshold, and the threshold comprises a symmetrical threshold or an asymmetrical threshold (see Fig. 3 – resistor divider associated with comparator 16 generates a threshold which is symmetrical).
Regarding claim 25, Chen teaches the method of claim 18, further comprising:
operating the comparator at a free running frequency (see Fig. 3 – free running oscillator as no clocking signals are provided).
Regarding claim 27, Chen teaches (Fig. 3) the method of claim 18, wherein the fixed potential is ground (see Fig. 3 –  fixed potential in the circuit shown in Fig. 3 is ground).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2012007195 (Chen) in view of Milkovic US 4,492,919 (Milkovic) and in further view of Platise US 2015/0233977 (Platise).
Regarding claim 24, Chen in view of Milkovic teaches (Fig. 3) the method of claim 18, but does not teach wherein a first cross-sectional area of the magnetic core over a first magnetic path of the magnetic core is smaller than a second cross sectional area over a second magnetic path of the magnetic core, and wherein the second magnetic path is longer than the first magnetic path.
Platise teaches (Fig. 3) a first cross-sectional area of the magnetic core over a first magnetic path of the magnetic core is smaller than a second cross sectional area over a second magnetic path of the magnetic core (see Fig. 3 – openings 5 make flux path in that area smaller than remainder of the core), and wherein the second magnetic path is longer than the first magnetic path (path around core outside of the areas with openings 5 is larger than the path at openings 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core taught by Chen in view of Milkovic to have a first path with a smaller cross section as taught by Platise in order to create a measuring region that is small compared with the overall size of the core such that undesired interference have less influence as taught by Platise (see para [0013]).


Allowable Subject Matter
Claims 4 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4 the prior art of record taken alone or in combination fails to teach  wherein the hysteresis unit comprises a plurality of diodes.
Regarding claim 26, the prior art of record taken alone or in combination fails to teach wherein the hysteresis unit comprises a plurality of diodes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868